As filed with the Securities and Exchange Commission on April 28, 2011 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 40 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 44 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Marc Collins, Esq. Thompson Hine, LLP 312 Walnut Street 14th Floor Cincinnati, OH 45202 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on May 27, 2011 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment to the Registration Statement on Form N-1A is filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating May 27, 2011 as the new effective date for Post-Effective Amendment No. 31 to the Registration Statement filed on December 30, 2010 for the WynnCorr Value Fund.Previously, the filing of Post-Effective Amendment No. 36 delayed the effective date until March 30, 2011 and the filing of Post-Effective Amendment No. 38 delayed the effective date until April 29, 2011. This Post-Effective Amendment incorporates by reference the information contained in Parts A, B, and C of Post-Effective Amendment No. 31 to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this 28thday of April 2011. STARBOARD INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick, Secretary Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee and Chairman April 28, 2011 Jack E. Brinson * Trustee April 28, 2011 James H. Speed, Jr. * Trustee April 28, 2011 J. Buckley Strandberg * Trustee April 28, 2011 Michael G. Mosley * Trustee April 28, 2011 Theo H. Pitt, Jr. * President, FMX Total Return Fund April 28, 2011 D.J. Murphey and FMX Growth Allocation Fund * Treasurer, FMX Total Return Fund April 28, 2011 Julie M. Koethe and FMX Growth Allocation Fund * President & Treasurer, Caritas All-Cap April 28, 2011 Robert G. Fontana Growth Fund * President & Treasurer, April 28, 2011 Joseph M. Wambia GlobalAfrica Equity Fund, GlobalAfrica Infrastructure Fund, GlobalAfrica Natural Resources Fund and GlobalAfrica Income Fund * President, Presidio Multi-Strategy Fund April 28, 2011 Matthew R. Lee * President & Treasurer, The Vilas Fund April 28, 2011 John C. Thompson * President, Roumell Opportunistic Value Fund April 28, 2011 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund April 28, 2011 Craig L. Lukin /s/ T. Lee Hale, Jr. Assistant Treasurer April 28, 2011 T. Lee Hale, Jr. * By: /s/ A. Vason Hamrick Dated: April 28, 2011 A.Vason Hamrick, Secretary Attorney-in-Fact
